DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokida (US 2017/0181728) 

Regarding claims 1-15, Tokida discloses and teaches an imaging and diagnosis catheter including imaging probe with an elongated sheath and lumen (Fig 2), a rotatable member disposed within the lumen of the sheath (0023), a housing at the distal end of the elongated member (Fig 2, 210), as well as an optical transceiver position within the housing along with a reflecting surface which reflects light propagating axially along the elongated member (0034). 
Relative to the specifics of claim 6, the reference to Tokida includes an ultrasonic transceiver in the housing, and an opening along a cross section which allows for communication from inside the housing to outside the housing with the ultrasound and optical transceivers (Fig 2, elements 2101/2102). 
Tokida discloses what is listed above, and further teaches the recitation of larger and smaller openings for ultrasound transducer and optical sensors (2101 and 2102), the reflective surface between 2 side walls, spherical and flat optical surface (outward being spherical), or the side wall integral with the housing.  
Delineation of each component is listed below:
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokida (above) in view of Fruland et al (US 2012/0123352).
Regarding claim 16-19, the ultrasound transceiver of Tokida is electrically connected to signal cables held in a particular position (Fig 5-7, 0053, element 48) which is spaced apart from the optical fiber (physically, 0030), and the central axis of the optical fiber is (0045, Fig 2) separate from the axis of the signal cable for the ultrasound transceiver, but Tokida fails to disclose the use of two signal cables spaced from the optical fiber and in a separate plane therefrom. 
Attention is hereby directed to the teaching reference to Fruland et al which expressly discloses and teaches the integration and utilization of multiple signal lines including at least 2 cables which can be positioned along a lumen in multiple different positions (0042, 0053). Additional components (optical line of an OCT 0042) are disclosed as being capable of being positioned along the axis (in inherently different planes, axially). The multi-signal cable design of Fruland et al is capable of being designed to fit to any particular plane, and held in any configuration along the drive shaft (as with Tokida). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the optical fiber pathway of Tokida, with the cable bundle and multiple signal cable ultrasonic configuration of Fruland et al in order to facilitate multi-modal signal transmission with separate (physically) signal lines to provide data to a controller (0021, 0025, 0030, 0033; Tokida).
Tokida discloses the integration of a depression in an outer peripheral surface of a positioning member, as well as a housing with a wall surrounding an interior allowing for the accessibility to the depression (0030-0032, 0036, Fig 5a-6b).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793